Case 8:19-cv-00449-CEH-JSS Document 83 Filed 07/26/19 Page 1 of 2 PageID 1860




                            UNITED STATES DISTRICT
                           COURT MIDDLE DISTRICT OF
                            FLORIDA TAMPA DIVISION


  WAHEED NELSON,                                       CASE NO.: 8:19-cv-00449-CEH-JSS


          Plaintiff,

  vs.

  BOB GAULTIERI, Official Capacity as
  Sheriff of Pinellas County, FLORIDA
  DEPARTMENT OF CORRECTIONS,
  CORIZON, LLC, MAXIM HEALTHCARE
  SERVICES, INC., MATTHEW SWICK,
  M.D., ALL FLORIDA ORTHOPAEDIC
  ASSOCIATES, P.A., and WITCHNER
  BELIZAIRE, M.D.,

        Defendants.
  _______________________________________/

                        NOTICE TO COURT OF MEDIATION SET

        Plaintiff, WAHEED NELSON, by and through undersigned counsel, gives notice to the

Court that mediation is set with Gary Larsen on May 26, 2020.

                                           /s/ Linda Bellomio Commons
                                            Linda Bellomio Commons, Esq.
                                            Florida Bar No:0778346
                                            P.O. Box 340261
                                            Tampa, FL 33694
                                            T:(352) 610-4416
                                            F: (813) 265-3010
                                            Email: lcommons@aol.com
                                            Secondary: dmheiser1@gmail.com
                                            Attorney for Plaintiffs



                               CERTIFICATE OF SERVICE
Case 8:19-cv-00449-CEH-JSS Document 83 Filed 07/26/19 Page 2 of 2 PageID 1861



       I HEREBY CERTIFY THAT a true and correct copy of the foregoing Motion For Sur-

Reply served this 26th day of July, 2019 through the CM/ECF to all counsel of record.

                                             /s/ Linda Bellomio Commons
